OFFICE ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority

Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Japan on 10 December, 2018. It is noted, however, that applicant has not filed a certified copy of the JP2018-026850 application as required by 37 CFR 1.55. In the case of a design application, the certified copy must be filed during the pendency of the application, unless filed with a petition under 37 CFR 1.55(g) together with the fee set forth in 37 CFR 1.17(g), that includes a showing of good and sufficient cause for the delay in filing the certified copy of the foreign application. If the certified copy of the foreign application is filed after the date the issue fee is paid, the patent will not include the priority claim unless corrected by a certificate of correction under 35 U.S.C. 255 and 37 CFR 1.323.

Information Disclosure Statement (IDS)
 
The information disclosure statements filed on 08 May 2020 do not comply with the requirements of 37 CFR 1.98(b) because: 
 
Each U.S. patent listed in an information disclosure statement must be identified in the “applicant” field by inventor’s name. However each and every patent cited on the IDS is identified by a company name instead. (i.e., on line 1 US Design Patent D756327 is identified by the assignee company, Autodesk Inc, but should instead by identified by the inventor, Conti; Maurice Ugo.) (37 CFR 1.98(b)(1)). Therefore the noncompliant references have been crossed out, and have not been considered. The applicant may submit a corrected IDS in compliance with 37 CFR 1.98 and 1.97 which cites the inventor names rather than the assignees in order for the references to be considered.




Objection – Specification

(1) Descriptions of the figures are not required to be written in any particular format. However, they must describe the views of the drawings clearly and accurately. (Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a) subsection II). Specifically, for greater clarity, the explanation of the cross sectional view should appear within the description of the reproduction itself, rather than in the feature statement. 

Therefore for clarity, the specification should be amended. Suggested language follows:

-- 1.7 : Cross-sectional view taken from a vertical cut at the center of the speaker box in 1.2--

(2) The descriptive statement included in the specification is impermissible as any description of the design in the specification, other than a brief description of the drawing, is generally not necessary. As a general rule, the illustration in the drawing views is its own best description, and statements that describe the use or purpose of the design should not be included Hague Rule 7(5)(a), 37 CFR 1.1024, MPEP 2920.04(a)II.).
 
[[1.7 is a cross-sectional view cut vertically at the center of the speaker box in 1.2; the solid lines in 1.3, 1.4 and 1.5 indicate lines at which the wooden blocks are combined together; the subject article is a speaker box which has an outer surface processed so as to be a spherical surface and which has an inner space having a spherical-shell-like shape, the spherical-shell-like shape being formed by combining a plurality of generally crescent wooden blocks.]]

Claim Refusal – 35 U.S.C. 112
 
The claim is refused under 35 U.S.C. 112(a) and (b) as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
 
The claim is indefinite and nonenabling because the shape and appearance of the claimed design cannot be understood due to the following:

(1) The appearance of the design is inconsistently disclosed, resulting in an inconsistent claim. Specifically, reproduction 1.1 (and also reproduction 1.9) shows the interior of the speaker box as having the same curved parallel lines as on the exterior. However in the cross-sectional view shown in reproduction 1.7, the rear interior surface is drawn as unmarked, without these lines. 

    PNG
    media_image1.png
    370
    367
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    349
    415
    media_image2.png
    Greyscale

The applicant may overcome this refusal by amending the appearance of the design for consistency throughout the drawing disclosure. As more complete antecedent basis is found for the appearance of the speaker box with the curved line shown on the interior surfaces as well, the applicant may wish to amend reproduction 1.7 to bring it into consistency with the rest of the disclosure.

(2) The appearance of the design is inconsistently disclosed, resulting in an inconsistent claim. Specifically, reproductions 1.1 – 1.7 are disclosed as black and white line art with shading added, and show a speaker box isolated from any background. However reproductions 1.8 and 1.9 are colored photographs, which disclose color, texture, surface reflectivity, and background which differ significantly from reproductions 1.1 – 1.7. Further, a circular insert is shown within the front cavity, and two projecting features on the rear of the speaker box, in reproduction 1.8 only which are absent from the rest of the disclosure, creating an inconsistency of scope. These inserted features are also indefinite and nonenabling due to this extremely limited disclosure.

    PNG
    media_image3.png
    431
    597
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    376
    562
    media_image4.png
    Greyscale

United States Design applications consider all portions of a drawing disclosure which are displayed in solid line and are not explicitly disclaimed to be a part of the intended claim, and the term “reference figure” has no meaning. Further, language which seems to disclaim portions of an article which are claimed in others is also considered to create an inconsistent scope, and introducing such language into the application would likely necessitate a final refusal under 35 U.S.C. 112(a) and (b). 

The applicant may overcome this refusal by canceling the inconstant reproductions and their corresponding descriptions in the specification. 



Conclusion
The claim stands refused under 35 U.S.C. 112(a) and (b).
 
If corrected drawings are submitted in response to this Office action, they must be in compliance with 37 C.F.R. 1.121(d). 
 
Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description in the Specification. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as “Replacement Sheet” pursuant to 37 CFR 1.121(d).  If the examiner does not accept the changes, the applicant will be notified and informed of any required corrective action in the next Office action.
 
When correcting drawings for inconsistency, it is important to note the relevant antecedent basis for the corrections in order to avoid introduction of new matter. Corrections for inconsistency must be applied uniformly throughout the entire disclosure. Elements which are claimed / disclaimed should be consistently drawn with full or broken line in all the drawings, a given element may not be claimed in one view and disclaimed in another.

Discussion of the Merits of the Application 
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO.  Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO.   Additional information regarding interviews is set forth below.

Telephonic or in person interviews
A telephonic or in person interview may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).   

The registered practitioner may either be of record or not of record.  To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application.  Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above).  See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at lisa.grabenstetter@uspto.gov to arrange a time and date for the telephone interview.  Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unless appropriate authorization for internet communication is filed in the application.  Form PTO/SB/439 Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications” may be used to provide such authorization and is available at the USPTO web page indicated above.  The authorization may not be sent by email to the USPTO.  For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below.  See MPEP 502.03 II for further information.
 
When Responding to Official USPTO Correspondence 

When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b).  Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)
https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions

Contact Information
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. A. Grabenstetter whose telephone number is (571)270-1593.  The examiner can normally be reached on MONDAY - THURSDAY, 6:00am - 3:00pm Eastern Standard Time, and alternate FRIDAYS.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L. A. Grabenstetter/Examiner, Art Unit 2922